— Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered August 24, 1989, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him as a second felony offender, to concurrent terms of 10 to 20 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of two counts of robbery in the first degree. Moreover, upon an independent review of the facts, we find *397that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the complainant, including the alleged inconsistencies between his description of defendant and defendant’s appearance, were properly placed before the jury and, after considering the competing inferences which may be drawn from the testimony, we find no reason on the record before us to disturb its determination. The complainant’s testimony regarding a knife was sufficient to establish the threatened use of a dangerous instrument, as charged in the second count of the indictment. Finally, defendant’s allegations raised prior to sentencing did not warrant a hearing pursuant to CPL 400.21 (5) and (7) (b) (see, People v Barry, 159 AD2d 353, lv denied 76 NY2d 730), and thus he was not improperly sentenced as a second felony offender. Concur— Rosenberger, J. P., Ellerin, Kupferman and Kassal, JJ.